DETAILED ACTION
Response to Arguments
Applicant’s arguments, see e.g. pages 7-9 of the Response filed 9 November 2021, with respect to the rejection of claims 1-8 under 35 U.S.C. §103 as unpatentable over US 2016/0203608 A1 to Izmirli et al. in view of additional secondary references have been fully considered and are persuasive.  The previous §103 rejection of claims 1-8 has been withdrawn. 
Applicant’s remaining arguments with respect to claim 17 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 9-16 and 20 remain withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by = Carter et al. (US 2002/0165458 A1, hereinafter Carter’458).
Regarding claim 17, Carter’458 discloses a system for performing an ECG and measuring impedance (e.g. title; abstract; Figs. 1A, 3), the system comprising: a plurality of leads for attaching to a subject in order to capture electrical signals (e.g. leads 38; paragraphs [0037], [0038]), the electrical signals including the impedance across at least one of the plurality of leads (e.g. paragraphs [0012], [0013], [0089]; Fig. 7 or 8, impedance detector 150); a signal processor electrically coupled to the plurality of leads to process the captured electrical signals at least by removing the impedance from the captured electrical signals (e.g. abstract - dynamically compensate for changes in impedance of an ECG-lead antenna or conductor; Fig. 6, impedance match 52; Fig. 7 or 8, dynamic impedance match and related paragraphs); and an output device to output the processed captured electrical signals (e.g. Serial ports 36; RF module 64; RF transceiver 56).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  Regarding claim 1, the subject matter not found was a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 5,704,365 to Albrecht et al. and US 4,993,423 to Stice are each considered to disclose the invention of claim 17 substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
7 December 2021